Order entered October 6, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00354-CV

                WHITE NILE SOFTWARE, INC., Appellant

                                     V.

                 JEFFREY M. TRAVIS, ET AL., Appellees

              On Appeal from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-18-17108

                                  ORDER

     Before the Court is appellant’s October 2, 2020 unopposed motion for an

extension of time to file its reply brief. We GRANT the motion and extend the

time to November 9, 2020.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE